DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
This action is responsive to the amendment filed July 13, 2021. Claims 1-17 are pending and claims 5, 6, 9, 11 and 17 are amended.

Response to Amendment
Claim 1 has been amended to overcome the 35 USC 112(a) and 112(b) rejection; therefore, the rejections are withdrawn.
Claims 5, 6, 9 and 11 are amended to overcome the 35 USC 112(b) rejection; therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2015/0219401).
In regards to claim 1, Zhang discloses
A heat-wing (Figs.3-12) comprising:
a plate-shaped chamber (2) formed by a first plate (21) spaced from a second plate (21) forming a condensation area each having a length and a height (Figs.3 and 4), the first plate and the second plate connected together by a frame (22, 23), the frame forming an evaporation area on a first end of the chamber between a first end of the first plate and a first end of the second plate (paragraph 41, a portion of the bottom frame section 23 forms an evaporation area), the evaporation area having a thickness defined as a distance between the first plate and the second plate (Fig.4), and an evaporation length defined as a length of the evaporation area (Fig.3), the evaporation length of the evaporation area within the chamber being greater than the thickness of the evaporation area by at least an order of magnitude (paragraph 44), the frame sealing the first plate to the second plate thereby forming a sealed chamber having an enclosed and hollow space defined by the chamber on an inside of the first plate, the second plate, and the frame (Figs.3 and 4);
a capillary structure layer (12) within the chamber and adjacent inner surfaces of at least a part of the first plate and the second plate, the capillary structure layer further attached to an inner surface of at least a part of the frame (Fig.4); and
a phase transition working medium (13) sealed within the sealed chamber, the sealed chamber being evacuated (paragraph 16);
wherein the evaporation area is configured to be coupled with the evaporation length and its thickness in direct, planar, physical contact with a heat source (Figs.3 and 4); and

In regards to claim 2, Zhang discloses that the chamber extends away from a surface of the heat source with a perpendicular angle (Fig.4).
In regards to claim 3, Zhang discloses that the chamber extends away from a surface of the heat source with a parallel angle (Fig.9).
In regards to claim 4, Zhang discloses that the chamber extends away from a surface of the heat source with a tilted angle (Figs.6 and 7).
In regards to claim 5, Zhang discloses that the first outside surface portion of the frame is planar for directly contacting a planar surface of the heat source (Fig.4).
In regards to claim 6, Zhang discloses that the first outside surface portion of the frame is shaped as a curved planar surface for directly contacting a corresponding curved planar surface of the heat source (Fig.4).
In regards to claim 7, Zhang discloses that the first plate and the second plate are parallel planar surfaces (Fig.4).
In regards to claim 8, Zhang discloses that the first plate and the second plate are curved surfaces (Figs.6 and 7).
In regards to claim 13, Zhang discloses
A heat-wing assembly (Fig.10), comprising a plurality of heat-wings of claim 1 for mounting in direct, physical contact with a single heat source (3).
In regards to claim 16, Zhang discloses that each of the plurality of heat-wings is fabricated as a portion of a heat source device, the first outer surface portion of the frame is configured as a portion of the heat source (Fig.11).
In regards to claim 17, Zhang discloses
A heat-wing (Figs.3-12) comprising:
a chamber (2) formed by a first condensation plate (21) and a second condensation plate (21), the first condensation plate and the second condensation plate each having a length and a height and being positioned adjacent to each other (Fig.4), a first end of the first condensation plate and a first end of the second condensation plate are joined together by an evaporation area (23) having a thickness extending between the first and second condensation plates along their respective lengths, the lengths of the respective first and second condensation plates defining the evaporation area within the chamber being greater than the thickness of the evaporation area by at least one order of magnitude (Figs.3 and 4 and paragraph 44), wherein other edges of the respective first and second condensation plates are joined together by chamber sides to form an evacuated, sealed, hollow chamber between the first and second condensation plates (Fig.4);
a capillary structure layer (12) and attached to the evaporation area within the chamber (Fig.4); and
a phase transition working medium (13) sealed within the chamber (Fig.4); 
wherein the evaporation area is configured to be coupled with its length and thickness in direct, planar, physical contact with a heat source (3) at an area with a corresponding heat source length and thickness (Figs.3 and 4 and paragraph 42).
Allowable Subject Matter
Claims 9-12, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Raheena R Malik/Examiner, Art Unit 3763